Name: Commission Regulation (EEC) No 1371/93 of 3 June 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/ 14 Official Journal of the European Communities 4. 6 . 93 COMMISSION REGULATION (EEC) No 1371/93 of 3 June 1993 fixing the export refunds on cereals and on wheat or rye flour, groats and meal were fixed in Commission Regulation No 162/67/EEC (% as last amended by Regulation (EEC) No 468/92 Q ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9) ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas Council Regulation (EEC) No 990/93 (10) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas Article 1 6 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3) provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas export possibilities exist for a quantity of 2 000 tonnes of wheat flour to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regu ­ lation (EEC) No 3570/92 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas, furthermore, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1993 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 94, 7 . 4. 1989, p. 13 . O OJ No L 362, 11 . 12 . 1992, p. 51 (6) OJ No 128, 27. 6 . 1967, p. 2574/67. O OJ No L 53, 28 . 2 . 1992, p . 15. O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 108 , 1 . 5 . 1993, p . 106 . ( I0) OJ No L 102, 28 . 4. 1993, p. 14. 4. 6. 93 Official Journal of the European Communities No L 135/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 135/16 4. 6. 93Official Journal of the European Communities ANNEX to the Commission Regulation of 3 June 1993 fixing export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) 0709 90 60 000   0712 90 19 000   1001 10 00 200   1001 10 00 400   1001 90 91 000   1001 90 99 000 04 25,00 08 18,00 02 15,00 1002 00 00 000 03 25,00 02 15,00 1003 00 10 000   1003 00 20 000 04 25,00 02 15,00 1003 00 80 000 04 25,00 02 15,00 1004 0000 200   1004 00 00 400   1005 10 90 000   1005 90 00 000 04 87,00 06 10,00 05 15,00 02 0 Product code Destination (') Amount of refund (2) 1007 00 90 000   1008 20 00 000   1101 00 00 100 07 90,00 (3) 02 48,00 1101 00 00 130 01 45,00 1101 00 00 150 01 42,00 1101 00 00 170 01 39,00 1101 00 00 180 01 36,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 48,00 1102 10 00 700   1102 10 00 900   1103 11 30 200 01 0 1103 11 30 900   1103 11 50 200 01 0 1103 11 50 400 01 0 1103 11 50 900   1103 11 90 200 01 48,00 1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries. 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Bulgaria, 06 Zones I, Vili a), Albania, Romania and Cuba, 07 Croatia and Bosnia-Herzegovina, 08 Zone I (a). (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . (J) Refund fixed under the procedure laid down in Article 9 (4) of amended Regulation (EEC) No 891 /89, in respect of a quantity of 2 000 tonnes of wheat flour destined for Croatia and Bosnia-Herzegovina. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).